Exhibit 10.36

CRG Finance AG

 

LOAN ASSIGNMENT AGREEMENT

 

THIS LOAN ASSIGNMENT AGREEMENT, dated as of date set forth on the signature page
hereof, by and between CRG Finance AG (the “Assignor”), the assignee named on
the signature page hereto (the “Assignee”) and Gold Hills Mining, Ltd. (the
“Company”). The Assignor, the Assignee and the Company are sometimes hereinafter
referred to individually as a “Party” and collectively as the “Parties.” 

 

RECITALS

 

WHEREAS, the Assignor has made certain loans to the Company;

 

WHEREAS, the Assignor now desires to assign to the Assignee, and the Assignee
desires to acquire from the Assignor the Assigned Interest (as defined herein)
in certain loans made by the Assignor to the Company as described below (the
“Loans”) and as governed by those documents described below (the “Loan
Documents”); and

 

WHEREAS, the Company has agreed to issue to the Assignee a new note representing
the Assigned Interest, in the form attached hereto as Exhibit A (the “Note”),
upon the Assignor’s surrender of any and all Loan Documents representing rights
therein or thereto.

 

NOW THEREFORE, in consideration of the premises contained herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto agree as follows:

 

I.          Definitions. 

 

A.        Assigned Interest: Any and all rights, claims (including “claims”
within the meaning of Section 101(5) of the Bankruptcy Code) and causes of
action of the Assignor against the Company from or in connection with the Loans
or the Loan Documents including without limitation: (i) all principal of and
interest (whether heretofore or hereafter accrued) on the Loans and all other
amounts paid or payable to the Assignor from time to time under the Loan
Documents from and after the Effective Date (as defined herein); (ii) any and
all payments and property received by or distributions to the Assignor from and
after the Effective Date (whether for principal, accrued and unpaid interest,
fees or otherwise); (iii) all collateral and security of any kind for or in
respect of the foregoing as provided for in the Loan Documents and applicable
law; and (iv) all proceeds of any kind of the foregoing.

 

B.        Assumed Obligations: The obligations of the Assignor under the Loan
Documents, in respect of the Assigned Interest, solely and to the extent arising
on and after the Effective Time (as defined herein).

 

--------------------------------------------------------------------------------

 
 

 

Loan Assignment Agreement

 

 

C.        Loan Documents: The Note and all other documents and agreements under
which the Assigned Interest or any part thereof has been created and all
material documents and agreements relating thereto, and all amendments, waivers
and consents thereto.

 

D.        Person: Any person, entity, regulatory body or governmental authority.

 

E.         Proceeds: All proceeds of any kind of the Assigned Interest.

 

F.         Retained Obligations: The obligations of the Assignor under the Loan
Documents, in respect of the Assigned Interest, solely and to the extent arising
before the Effective Time.

 

II.        Assignment. 

 

A.        Assignment. Effective upon receipt of the Acquisition Consideration
(the “Effective Time”), the Assignor hereby irrevocably sells, transfers,
assigns, grants and conveys the Assigned Interest to the Assignee; and the
Assignee hereby assumes the Assumed Obligations; and the Assignee from the
Effective Time shall be entitled to collect and receive the Assigned Interest
and all Proceeds and to exercise and enforce all rights with respect to the
Assigned Interest.  The Company shall issue to the Assignee a Note in the Form
of Exhibit B attached hereto, reflecting the Assigned Interest, upon the
Assignor’s surrender to the Company of all Loan Documents and rights thereunder
in connection with such Assigned Interest, together with such additional rights
thereto as the Company shall deem necessary and advisable.

 

B.        Consideration. In consideration of the assignment of the Assigned
Interest, the Assignee shall deliver to the Assignor the consideration for
acquisition of the Assigned Interest as set forth on the signature page below
(the “Acquisition Consideration”) on or before close of business on the deadline
set forth below, with time being of the essence with respect thereto.

 

III.       Assignor's Representations. The Assignor hereby represents and
warrants to the Assignee and its successors and assigns as of the Effective Time
that:

 

A.        The Assignor has full power and authority to assign the Assigned
Interest and to enter into and perform this Agreement, and such assignment and
this Agreement have been duly authorized, are legal, valid and binding and
enforceable against the Assignor, and are not in contravention of any law, order
or agreement by which the Assignor is bound.

 

 

 

 

2

--------------------------------------------------------------------------------

 
 

Loan Assignment Agreement

 

 

B.        The Assignor has made no prior assignment, hypothecation, pledge,
conveyance, participation or other sale or transfer of the Assigned Interest or
of any interest therein. The Assignor is the sole legal and beneficial owner of
the Assigned Interest and has good title thereto, free and clear of all liens,
claims and encumbrances of any kind.

 

C.        No consents, notices, filings, approvals or authorizations are
required to be made to or with or received from any person, entity, or
governmental body for the sale hereunder and consummation of the transactions
contemplated by this Agreement.

 

D.        The Assignor is a sophisticated investor with respect to the Assigned
Interest, has adequate information concerning the business and financial
condition of the Borrower to make an informed decision regarding the Assigned
Interest, and has independently, without reliance on the Assignee and based on
such information as it deemed appropriate, made its own analysis and decision to
enter into this Agreement.

 

IV.       Assignee's Representations. The Assignee hereby represents and
warrants to the Assignor and its successors and assigns, that:

 

A.        The Assignee has full power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby, and has
obtained all consents and approvals, and, to the best of its knowledge, made all
registrations required in connection herewith.

 

B.        This Agreement and any documents to be executed and delivered in
connection herewith have been duly authorized by the Assignee, are valid and
enforceable against the Assignee in accordance with their terms and are not in
contravention of any law, rule, regulation or agreement by which the Assignee is
bound.

 

C.        The Assignee has made such examination, review and investigation of
facts and circumstances necessary to evaluate the Assigned Interest as it has
deemed necessary or appropriate.

 

D.        The Assignee has made its credit determination and analysis based upon
such information as the Assignee deems sufficient to enter into this Agreement
and not based on any statements or representations by the Assignor except as
expressly set forth herein.

 

E.         The sale of the Assigned Interest hereunder is made without recourse,
representation or warranty of any kind, except as expressly set forth in this
Agreement.

 

F.         The Assignee is a sophisticated investor with respect to the Assigned
Interest, has adequate information concerning the business and financial
condition of the Borrower to make an informed decision regarding the Assigned
Interest, and has independently, without reliance upon the Assignor and based on
such information as it deemed appropriate, made its own analysis and decision to
enter into this Agreement, the

3

--------------------------------------------------------------------------------

 
 

Loan Assignment Agreement

 

Assignee acknowledges that the Assignor has advised the Assignee that Borrower
is in default under the Loan Documents and the Loans are due and owing.

 

V.        Company’s Representations. The Company hereby represents and warrants
to the Assignee and its successors and assigns as of the Effective Time that:

 

A.        The Company has full power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby, and has
obtained all consents and approvals, and, to the best of its knowledge, made all
registrations required in connection herewith.

 

B.        This Agreement and any documents to be executed and delivered in
connection herewith have been duly authorized by the Company, are valid and
enforceable against the Company in accordance with their terms and are not in
contravention of any law, rule, regulation or agreement by which the Company is
bound.

 

            C.        Upon the Assignor’s surrender to the Company of the Loan
Documents described in Schedule A hereto and any rights represented thereby, the
Company shall issue to the Assignee the Note.

 

VI.       Acknowledgments.  The Parties acknowledge, represent and warrant to
each other that neither Party has made any representation or warranty, whether
express or implied, of any kind or character except as expressly set forth in
this Agreement and the assignment and transfer of the Assigned Interest by the
Assignor to the Assignee is irrevocable.

 

VII.     Payment and Delivery by Assignor of Any Proceeds. Subject to the
occurrence of the Effective Time, the Assignor agrees to use commercially
reasonable efforts to have any or all Proceeds paid or delivered after the
Effective Time to be paid or delivered directly to the Assignee; in the event
that the Assignor nevertheless receives any Proceeds after the Effective Time:
(a) the Assignor agrees to accept the same on behalf of the Assignee, and to pay
or deliver the same within two (2) business day to the Assignee in the same form
received, with the endorsement of the Assignor, without cost to the Assignee,
recourse or deduction in any manner, when necessary or appropriate; and (b) the
Assignor shall have no legal, equitable or beneficial interest in such Proceeds.

 

VIII.    Indemnities. 

 

A.        The Assignor agrees to indemnify, defend and hold (i) the Assignee and
its officers, directors, employees, agents, partners and controlling persons and
their successors, assigns (collectively, the “Assignee Indemnitees”) and (ii)
the Company and its officers, directors, employees, agents, partners and
controlling persons and their successors, assigns (collectively, the “Company
Indemnitees”) harmless from and against any and all expenses, losses, claims,
damages and liabilities which are incurred by or threatened against the Assignee
Indemnitees, the Company Indemnitees, or any of them,

4

--------------------------------------------------------------------------------

 
 

Loan Assignment Agreement

 

including without limitation attorneys' fees and expenses, caused by, or in any
way resulting from or relating to: (i) the Assignor's breach of any of the
representations, warranties, covenants or agreements of the Assignor set forth
in this Agreement and (ii) the Retained Obligations.

 

B.        The Assignee agrees to indemnify, defend and hold each of (i) the
Assignor and its officers, directors, employees, agents, partners and
controlling persons (collectively, the “Assignor Indemnitees”) and (ii) the
Company Indemnitees harmless from and against any and all expenses, losses,
claims, damages and liabilities which are incurred by or threatened against the
Assignor Indemnitees and the Company Indemnitees or any of them, including
without limitation reasonable attorneys' fees and expenses, caused by, or in any
way resulting from or relating to: (i) the Assignee's breach of any of the
representations, warranties, covenants or agreement of the Assignee set forth in
this Agreement and (ii) the Assumed Obligations.

 

C.        The Company agrees to indemnify, defend and hold each of (i) the
Assignor Indemnitees, and (ii) the Assignee Indemnitees harmless from and
against any and all expenses, losses, claims, damages and liabilities which are
incurred by or threatened against the Assignor Indemnitees and the Assignee
Indemnitees or any of them, including without limitation reasonable attorneys'
fees and expenses, caused by, or in any way resulting from or relating to the
Company’s breach of any of the representations, warranties, covenants or
agreement of the Company set forth in this Agreement.

 

IX.       Costs and Fees. Except as otherwise expressly provided for herein,
each Party shall bear its own costs and expenses, including but not limited to
attorneys' fees and expenses, in connection with the closing of the transactions
contemplated hereby.

 

X.        Filings and Further Assurances. Each of the Parties hereto agrees, at
its own cost and expense, to execute and deliver, or to cause to be executed and
delivered, all such instruments (including all necessary endorsements) and to
take all such action as the other Party may reasonably request in order to (i)
effectuate the intent and purposes of, and to carry out the terms of this
Agreement, and (ii) further effect the transfer of legal, beneficial and record
ownership of the Assigned Interest to the Assignee.

 

XI.       Integration. This Agreement constitutes the complete agreement of the
Parties with respect to the subject matters referred to herein and supersedes
all prior or contemporaneous negotiations, promises, covenants, agreements or
representations of every nature whatsoever with respect thereto, all of which
have become merged and finally integrated into this Agreement. This Agreement
cannot be amended, modified or supplemented except by an instrument in writing
executed by both Parties.

 

XII.     Notices and Deliveries. Notices shall be given by certified or
registered mail or personally or by courier at the addresses to be provided to
each of Assignor and Assignee under separate cover as of even date herewith.
 Any and all Payments and deliveries of Proceeds shall be made in accordance
with instructions of Assignee.

5

--------------------------------------------------------------------------------

 
 

Loan Assignment Agreement

 

XIII.    Miscellaneous. The terms of this Agreement shall be binding upon and
shall inure to the benefit of the Parties and their respective successors and
assigns. All representations and warranties made herein shall survive the
execution and delivery of this Agreement. This Agreement may be executed in
counterparts or by facsimile signature, each of which when so executed shall be
an original, but all such counterparts shall together constitute but one and the
same instrument. This Agreement shall be governed by and construed in accordance
with the laws of the State of New York without regard to any conflicts of laws
provisions thereof. Each party to this Agreement hereby irrevocably consents to
the jurisdiction of the United States Court for the Southern District of New
York and the Supreme Court of the State of New York, County of New York in any
action to enforce, interpret or construe any provision of this Agreement or of
any other agreement or document delivered in connection with this Agreement, and
also hereby irrevocably waives any defense of improper venue, forum non
conveniens or lack of personal jurisdiction to any such action brought in those
courts. Each Party further irrevocably agrees that any action to enforce,
interpret or construe any provision of this Agreement will be brought only in
one of those courts.

 

[SIGNATURE PAGE TO FOLLOW]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------

 
 

Loan Assignment Agreement

 

 

Acquisition Consideration:

 

 

IN WITNESS WHEREOF, the undersigned have executed and delivered this Loan
Assignment Agreement as of this ______ day of _________________.

 

 

THE ASSIGNOR: CRG FINANCE AG

 

 

By:                                                                  

Name:

Title:

 

 

THE COMPANY: GOLD HILLS MINING, LTD.

 

 

By:                                                                  

Name:

Title:

 

 

THE ASSIGNEE:

 

 

By:                                                                  

Name:

Title:

 

 

7

--------------------------------------------------------------------------------

 
 

Loan Assignment Agreement

 

 

Schedule A

 

 

ASSIGNOR: CRG FINANCE AG

 

COMPANY: GOLD HILLS MINING, LTD.

 

ASSIGNEE:

 

LOAN AMOUNT:

 

DESCRIPTION OF LOAN DOCUMENTS:

 

NOTE TO BE DELIVERED BY COMPANY:

 

ACQUISITION CONSIDERATION:

 

 

 

 

 

 

 

8

--------------------------------------------------------------------------------

 
 

Loan Assignment Agreement

 

 

Form of Information for Notices

 

To Assignor:

 

Notices:

  

Payments (If Applicable): 

 

Bank Name:

 

City/State:

 

ABA#:

 

Account Name:

 

Account Number:

 

Re:

 

 

To Assignee:

 

Notices:

 

 

 

To Company:

 

Notices: To Company Address of Record, as set forth on the status page of the
Company maintained on website of the U.S. Securities & Exchange Commission at:
www.sec.gov

 

 

9

--------------------------------------------------------------------------------

 
 

Loan Assignment Agreement

 

 

Exhibit A

 

Form of Note

 

[Attached]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10

--------------------------------------------------------------------------------

